DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/6/2021 and 07/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/06/2021.  These drawings are acceptable.

Claims Status
Claims 1-12 are pending for examination in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (Youn; KR 101220581) in view of Himberger et al. (Himberger; US 2006/0261946).
As per claim 1, Youn a radio frequency identification (RFID) tag module having a temperature and humidity logging function (see e.g. page 5, last three lines), the RFID tag module comprising: a temperature/humidity sensor configured; and an RFID tag configured to log the temperature/humidity detected by the temperature/humidity sensor (the sensed information is displayed, see e.g. page 5, last three lines, which means the sensed information is at least temporarily logged). Youn does not explicitly teach that the tag module is installed in a box in which a product is packed, and to detect a temperature/humidity inside the box in which the product is packed. 
Himberger, however, teaches tag module is installed in a box in which a product is packed, and to detect a temperature/humidity inside the box in which the product is packed (see e.g. para. [0013]). Youn and Himberger are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reporting whether food article(s) are fresh or not which is turn may reduce food borne illnesses. 
As per claim 2, the RFID tag module of claim 1 as taught by Youn and Himberger, further comprising: an output device configured to receive the logged temperature/humidity from the RFID tag and output the received temperature/humidity (a display to receive and display temperature and humidity; see e.g. page 5, last three lines--page 6, lines 1-3). 
As per claim 3, the RFID tag module of claim 2 as taught by Youn and Himberger, wherein the RFID tag is configured to output an alert through the output device when the logged temperature/humidity is out of a predetermined temperature/humidity range (a prohibition unit to display when temperature or humidity is more than a threshold; see e.g. page 6, lines 13-16). 

As per claim 4, the RFID tag module of claim 3 as taught by Youn and Himberger, wherein the output device includes at least one of a display device and an audio output device (output device taught by Youn comprises a display; see e.g. page 5, last three lines--page 6, lines 1-3).
As per claim 5, the RFID tag module of claim 4 as taught by Youn and Himberger, wherein Youn does not explicitly teach an energy harvester configured to perform energy harvesting by receiving a radio wave from surroundings and converting the received radio wave into electric energy; and an electric energy storage configured to receive the electric energy from the energy harvester and store the received energy.
Himberger, however, teaches that an energy harvester configured to perform energy harvesting by receiving a radio wave from surroundings and converting the received radio wave into electric energy (see e.g. para. [0003]); and an electric energy storage configured to receive the electric energy from the energy harvester and store the received energy (the received energy is at least temporarily stored in an energy store). Youn teaches a display and a temperature/humidity sensor as discussed in analysis of merits of claim 1, wherein it would have been obvious to a skilled person that the electric energy storage is configured to provide the electric energy to at least one of the temperature/humidity sensor and the output device in response to a control signal of the RFID tag when new temperature/humidity reading is taken. 
Youn and Himberger are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reporting whether food article(s) are fresh or not which is turn may reduce food borne illnesses.
As per claim 6, the RFID tag module of claim 5 as taught by Youn and Himberger, wherein the RFID tag is configured to wake up and transmit the logged temperature/humidity information to an RFID reader upon receiving a reading signal from the RFID reader (monitor and store temperature when the passive RFID tag energized by a reader; see e.g. para. [0004-5]), the RFID tag configured to supply the electric energy from the electric energy storage to the display device and output current temperature/humidity information to the display device (as discussed in analysis of merits of claim 5, it would have been obvious to a skilled person that energy from passive tag can be supplied to one or more components including display to output the sensed temperature/humidity readings, see e.g. Youn page 5, last three lines--page 6, lines 1-3).
As per claim 9, the RFID tag module of claim 1 Youn and Himberger, wherein Youn does not explicitly teach the RFID tag is a passive tag. 
Himerger, however, teaches that RFID tags can be passive or active in nature (see e.g. para. [0003-5]), wherein the disclosed system of Youn, see e.g. FIG. 2, does not comprise an energy pr power storage, i.e. a battery. Therefore, it would have been obvious to a skilled person that the disclosed RFID tag is a passive tag. 
Youn and Himberger are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reporting whether food article(s) are fresh or not which is turn may reduce food borne illnesses.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Himberger, as applied to claim 6 above, and further in view of Seeger (Seeger’ US 2015/0347713).
As per claim 7, the RFID tag module of claim 6 as taught by Youn and Himberger, further comprising: a main substrate on which the RFID tag, the temperature/humidity sensor, device, the energy harvester, and the electric energy storage are mounted (all the components are known from the disclosed prior art reference, as discussed earlier, wherein it would have been obvious to integrate the components on a single integral substrate since it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice", see e.g. MPEP 2144.04, part V, section B), wherein the display device is stacked (it would have been obvious to a skilled person that the disclosed display, see e.g. page 5, last three lines, can be stacked as stacking is not patentably distinct).
Youn and Himberger do not teach an audio output device, a flexible substrate electrically connecting the main substrate and the display device; and a case protecting the main substrate, the flexible substrate, and the display device, excluding a screen of the display device, from an external environment.
Seeger, however, teaches a flexible substrate electrically connecting the main substrate and the display device (a flexible substrate electrically connecting main substrate comprising one or more circuit components and a display device to covey dispensing status based on dispensing; see e.g. para. [0044], [0066] and FIGS. 6-8); and a case protecting the main substrate, the flexible substrate, and the display device, excluding a screen of the display device, from an external environment (see e.g. FIGS. 5A-5B, the one or more substrates including flexible/foldable surfaces and substrate comprising electrical connections are protected from external environment, whereas the display device is exposed); an audio output device 508 (see e.g. FIG. 5A). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Himberger, Seeger, as applied to claim 7 above, and further in view of Basheer (Basheer; US 2019/0346420).
As per claim 8, the RFID tag module of claim 7 as taught by Youn, Himberger and Seeger, wherein the temperature/humidity sensor includes a temperature/humidity sensing terminal configured to detect temperature/humidity inside the box (as discussed in analysis of merits of claim 1, temperature/humidity sensor detects temperature/humidity inside the box, see e.g. page 5, last three lines--page 6, first three lines, wherein it would have been obvious, as disclosed by Youn as well as Himberger, to display the temperature and/or humidity outside of the box; see e.g. Humberger para. [0013-14]). Youn, Himberger and Seeger do not teach and the temperature/humidity sensing terminal protrudes from the main substrate and further protrudes out of the case. 
Basheer, however, teaches temperature/humidity sensing terminal protrudes from main substrate and further protrudes out of a case (a temperature/moisture sensor, see e.g. para. [0025], including a terminal 150 which protrudes from a main substrate and case comprising one or more components 124-130; see e.g. FIG. 1A). Youn, Himberger, Seeger and Bashir are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of measuring one or more condition at a certain depth as suggested by Basheer (see e.g. para. [0028-29]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688